Title: John Adams to John Quincy Adams, 11 February 1795
From: Adams, John
To: Adams, John Quincy


          
            My dear Son
            Philadelphia Feb. 11. 1795
          
          Mr Wilcocks a Son of Mr Wilcocks a respectable Lawyer of this City is bound to Hamborough and from thence intends to go to Holland where I hope you will Shew him as much Civility as you can. He will be able to tell you all the news we have.
          
          Congress has had the most Serene Session I ever knew. We are waiting for Mr Jays Treaty and hope it will Settle all disputes with England and quiet many Animosities in America. The Senate for the next two Years will be the most decidedly for Peace & order of any which has ever Served under the Constitution.
          I am under Some concern for American Credit in Amsterdam, on Account of the political Situation of the House of the Van Staphorsts. You will embrace every Opportunity to write, through Mr Jay and Mr Pinkney or some other Person in England as well as by other direct or indirect Conveyances: for the Benefit of your Services to the Publick, and the Interests of your own Reputation will depend upon the frequency and Punctuality of your Correspondence with the Secretary of State. Your first Letter, the only one as yet received gave good Satisfaction. I have not yet recd any from you and only one from your Brother.
          Your Mother Brothers and Sister with her Children including a Daughter are all well. Charles is in good Business and is, as Mr Burr Says a Steady Man of Business.
          Col Humphreys and Mr Cutting arrived here this Week: but upon what Enterprizes or Adventures I know not.
          Our Insurrections and Jacobin Clubbs are all en bas, at present.
          I Shall be at Quincy by the Middle of March and remain there probably till the middle of November.
          Write me some Account of my old Friends and present my cordial regards to them.
          Jarvis rules the House in Boston but cannot get into Congress, as yet.
          I am my dear son, with as much / Esteem as Sincere and tender Affection / your Father
          
            John Adams
          
        